NON-FINAL REJECTION
(in response to RCE filed on 3/1/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
The RCE incorporates by reference the after-final amendment dated 2/15/2022 which previously was not entered (see Advisory Action dated 2/23/2022). The after-final amendment is now entered and being considered for this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a needle (claim 1), catheter disposed around the sheath (claims 15 and 22), an aspiration device disposed at the distal portion of the catheter (claim 15), and a targeted drug delivery device disposed at the distal portion of the catheter (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and 112(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention
The following is a quotation of the first and second paragraphs of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15-19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 21 (and dependent claims thereof), the claims have been amended to recite “a catheter disposed around the sheath” (claims 15 and 21). Further, claim 15 recites “an aspiration device disposed at the distal portion of the catheter” and claim 21 recites “a targeted drug delivery device disposed a the distal portion of the catheter”.
It is unclear whether the “sheath” and the “catheter” are distinct from one another (i.e., separate elements) or otherwise not distinct from one another (e.g., they refer to the same element or that one comprises the other).
On the one hand, the literal text of the claim itself seems to suggest the former.
On the other hand, the Specification and drawings seems to suggest the latter because it discloses that catheter 110 comprises an imaging core 210 and a catheter/sheath assembly 212 (see Fig. 3; ¶ [0043]-[0045] of the published application1). In other words, the catheter 110 isn’t disposed around the sheath 212; rather, the catheter 110 comprises the sheath 212. Further, the Specification, at times, appear to use the terms “catheter” and “sheath” somewhat interchangeably, further suggesting they are not distinct/separate elements.
In view of the conflicting evidence (i.e., the text of the claim vs. the Specification and drawings), the ordinarily skilled artisan would not be reasonably apprised of the metes and bounds of the scope of protection set forth by the claims as currently presented.

Claims 15-19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 15 and 21 (and dependent claims thereof), the claims have been amended to recite “a catheter disposed around the sheath” (claims 15 and 21). Further, claim 15 recites “an aspiration device disposed at the distal portion of the catheter” and claim 21 recites “a targeted drug delivery device disposed a the distal portion of the catheter”.
As discussed above, the claims in question have been rejected under §112(b). If the claims are interpreted for purposes of examination (in accordance with compact prosecution; see MPEP 2173.06) in the literally as written in the text of claim (i.e., catheter and sheath are separate/distinct elements with the former disposed around the latter), the Specification and drawings (either separately or combined) do not provide written description support for the limitation of “a catheter disposed around sheath”, let alone an aspiration device or a targeted drug delivery device disposed on the distal portion of a catheter disposed around the sheath.
On the contrary, the Specification and drawing seems to suggest that the catheter and the sheath are not distinct elements; rather, it appears that the catheter comprises the sheath (see Fig. 3; ¶ [0043]-[0045] of the published application2). Otherwise, the terms “catheter” and “sheath”, at times, appear to be used throughout the Specification somewhat interchangeably.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2015/0025518 A1 (hereinafter “Kobayashi”) in view of Stigall et al., US 2015/0305708 A1 (hereinafter “Stigall”) --as evidenced by Pantages et al., US 2002/0151799 A1 (hereinafter “Pantages”)--, Lee et al., US 2007/0073135 A1 (hereinafter “Lee”), Shung, Diagnostic Ultrasound: Imaging and Blood Flow Measurements, 2015 (hereinafter “Shung”), Kohler et al., US 2014/0005521 A1 (hereinafter “Kohler”), and Vrba et al., US 2019/0069949 A1 (hereinafter “Vrba”).
Regarding claim 1, Kobayashi teaches an ultrasound device (“blood vessel insertion-type treatment device 100”, Fig. 3; 1003, Fig. 7) configured to be positioned within a body lumen of a patient (see Figs. 1 and 2 which illustrate insertion of the device 100 inside the renal artery, RA; the ordinarily skilled artisan would have understood that device 1003 of Fig. 7 is similarly configured to be positioned within the renal artery), the ultrasound device comprising:
a flexible elongate sheath (sheath 102, Figs. 3 and 7; “sheath 102 is formed in a tubular shape by a member having […] flexibility” ¶ [0043]) configured to be position within the body lumen of the patient (implied since device 100, which includes sheath 102 as shown in Fig. 3, are shown in Figs. 1 and 2 as being positioned within the renal artery, RA, as discussed above; the ordinarily skilled artisan would have understood the same for device 1003), the sheath comprising an inner lumen (Figs. 3 and 7 shows the sheath 102 has an inside space where elements 103, 104/1043, 105, reside therein; further, “sheath 102 can be internally filled with a medium having acoustic transmission characteristics from the proximal end side” ¶ [0043] implies an inner lumen filled with said medium);
a rotatable, flexile elongate drive shaft (first torque transmission body 103, Figs. 3 and 7, ¶ [0042]; “first torque transmission body 103 can be formed of a flexible member so as to extend from the proximal end to the distal end of the sheath 102” ¶ [0044]), wherein the drive shaft is disposed within the inner lumen of the sheath (see Figs. 3 and 7 which illustrate the first torque transmission body 103 disposed within the lumen of the sheath 102), the drive shaft comprising:
a proximal portion (the portion of the first torque transmission body 103 toward the “proximal end”, Figs. 3 and 7)
a distal portion (the portion of the first torque transmission body 103 toward the “insertion end”, Figs. 3 and 7)
a hub (transmission body drive unit 1113, Fig. 8, ¶ [0087]), wherein the hub comprises a rotational interface (pivoting motor 1123, Fig. 8) to permit the drive shaft to rotate relative to the sheath (“pivoting motor 1123 can supply a torque which pivotally rotates the first torque transmission body 103 in the longitudinal direction” ¶ [0088]);
an ultrasound imaging element (image acquisition unit 105, Figs. 3 and 7, ¶ [0051]; “The image acquisition unit 105 has a single unit of an imaging ultrasonic transducer 108” ¶ [0052]) disposed at the distal portion of the drive shaft (“The image acquisition unit 105 is disposed on the distal end side further than the first ultrasonic generator 104 of the first torque transmission body 103.” ¶ [0051]) and configured to obtain imaging data of the body lumen (“The imaging ultrasonic transducer 108 can be arranged so as to be capable of radiating the ultrasonic waves in a direction perpendicular to the longitudinal direction of the first torque transmission body 103, or in a direction which is tilted from the perpendicular direction to the proximal end side by a predetermined angle. The imaging ultrasonic waves (IUS) suitable for acquisition of an image can be generated from the imaging ultrasonic transducer 108. In addition, the imaging ultrasonic transducer 108 can generate a pixel signal corresponding to the reflection waves of the imaging ultrasonic waves (IUS).” ¶ [0053]), the ultrasound imaging element configured to be controlled by an ultrasound processor (¶ [0049], [0055], [0056], the cauterization control unit and the imaging control unit collectively read on the claimed ultrasound processor);
an ultrasound therapy element (first ultrasonic generator 104 which comprises first ultrasonic transducer 106, Fig. 3, ¶ [0042]; first ultrasonic generator 1043, Fig. 7) disposed at the distal portion of the drive shaft (“The first ultrasonic generator 104 is disposed near the distal end of the first torque transmission body 103.” ¶ [0046]; the first ultrasonic generator 1043 is shown as similarly disposed, Fig. 7) and configured to apply an ultrasound therapy to the body lumen (“The first ultrasonic transducer 106 can be arranged so as to be capable of radiating the ultrasonic waves in a direction perpendicular to the longitudinal direction of the first torque transmission body 103, or in a direction which is tilted from the perpendicular direction to the distal end side by a predetermined angle. The first ultrasonic transducer 106 radiates cauterizing ultrasonic waves CUS having a frequency suitable for cauterization.” ¶ [0047]) while the drive shaft rotates relative to the sheath (in the alternate embodiment of Fig. 7, the first ultrasonic generator 1043 comprises first ultrasound transducer 1063 which has a bent shape, Fig. 7, ¶ [0085]-[0086]; the first torque transmission body is rotated during application of the ultrasound therapy in order to focus the ultrasound therapy without the use of a focusing lens, Fig. 9, ¶ [0088]-[0094]), the ultrasound therapy element configured to be controlled by the ultrasound processor (¶ [0049]).

Kobayashi, however, does not teach or reasonably suggest the following limitations:
Kobayashi does not teach a flexible elongate drive cable per se; rather, Kobayashi teaches a flexible elongate drive shaft as discussed above.
Regarding the limitation of the hub coupling the drive cable to the sheath, while the transmission body drive unit 1113 of Kobayashi appears to be coupled to both the sheath 102 and the first torque transmission body 103, it is unclear whether the transmission body drive unit 1113 couples the first torque transmission body 103 to the sheath 102 (i.e., it is unclear whether the first torque transmission body 103 is coupled to the sheath 102).
Further, Kobayashi does not teach or reasonably suggest that the ultrasound imaging element is configured to obtain imaging data of the body lumen while the drive cable rotates relative to the sheath.

On the other hand, Stigall teaches an ultrasound device (IVUS and pressure sensing catheter 102, Fig. 2) configured to be positioned within a body lumen of a patient (implied from intravascular ultrasound, IVUS), the ultrasound device comprising:
a flexible elongate sheath (outer catheter/sheath assembly 112, Fig. 2) configured to be positioned within the body lumen of the patient (implied from IVUS);
a flexible elongate drive cable (flexible driveshaft 1323 of imaging core 110, see Figs. 2 and 3) comprising a proximal portion (the portion of 110/132 toward the hub 118, Fig. 2) and a distal portion (the portion of 110/132 toward the transducer housing 116, Fig. 2), wherein the drive cable is disposed within the inner lumen of the sheath (see Figs. 2 and 3 which illustrate 110/132 disposed within the inner lumen of sheath 112);
a hub (hub 118, Fig. 2) coupling the drive cable to the sheath (implied from “a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly” ¶ [0043]), wherein the hub comprises a rotational interface (rotational interface 114, Fig. 2) to permit the drive cable to rotate relative to the sheath (“catheter/sheath assembly 112 includes a hub 118 that supports the rotational interface and provides a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly”, ¶ [0043]); and
an ultrasound imaging element (142, Fig. 3) disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while the drive cable rotates relative to the shaft (“As the driveshaft rotates (typically at 30 revolutions per second), the transducer is periodically excited with a high voltage pulse to emit a short burst of ultrasound. The same transducer then listens for the returning echoes reflected from various tissue structures, and the IVUS imaging system assembles a two dimensional display of the vessel cross-section from a sequence of several hundred of these ultrasound pulse/echo acquisition sequences occurring during a single revolution of the transducer.” ¶ [0005]).

The ordinarily skilled artisan would have recognized, in view of the evidence of Pantages4, that a drive shaft embodied as a drive cable, as taught by Stigall, would allow for the rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath due to the high torsional stiffness and low bending stiffness of the drive cable.
Further, the ordinarily skilled artisan would have recognized that the hub coupling the drive cable to the sheath, as taught by Stigall, would allow for a fluid seal between the rotating and non-rotating elements (¶ [0043]) –in this case, between the drive cable and the sheath.
Further, the ordinarily skilled artisan would have recognized that obtaining imaging data of the body lumen while the drive cable rotates relative to the sheath would allow for acquiring a 2D image surrounding the catheter (i.e., an axial plane perpendicular to the longitudinal axis of the catheter) to be acquired.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi by:
modifying the drive shaft to be a drive cable, as taught by Stigall;
modifying the hub to couple the drive cable to the sheath, as taught by Stigall; and
configuring the ultrasound imaging element to obtain imaging data of the body lumen while the drive cable rotates relative to the sheath, as taught by Stigall; and
the ordinarily skilled artisan would have been motivated to make these modifications in order to facilitate or allow for rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath, provide a fluid seal between the drive cable and the sheath, and acquire a 2D image surrounding the catheter.

Regarding the limitation of “separate from the ultrasound imaging element separately so that the ultrasound therapy applied by the ultrasound therapy element does not interfere with the imaging data obtained by the ultrasound imaging element”, it is understood that such control is separate because the imaging is controlled by the imaging control unit of the ultrasound processor and the ultrasound therapy is controlled by the cauterization control unit of the ultrasound processor. Further, it is understood that the ultrasound therapy applied by the ultrasound therapy element does not interfere with the imaging data obtained by the ultrasound imaging element because if it did it would defeat the whole purpose of combining the imaging and therapy features into the single ultrasound device. Otherwise, even if (for argument’s sake) Kobayashi didn’t teach such limitation, this limitation is nevertheless obvious in view of Lee as discussed below:
Lee teaches controlling an ultrasound imaging element to obtain imaging data and separately controlling an ultrasound therapy element to apply a therapy such that the therapy applied by the ultrasound therapy element does not interfere with the imaging data obtained by the ultrasound imaging element. In particular, the separation/non-interference between the imaging and therapy is accomplished either by frequency multiplexing (i.e., using different/non-overlapping frequencies for imaging and therapy) or by time multiplexing (i.e., imaging and applying therapies at different times): “Referring now to FIG. 7, the operating frequencies of the ablation and imaging arrays may be distinct from one another. As shown, the frequency response of the ablation array 86 does not overlap the frequency response of the imaging array 88. As will be described further, this non-overlapping of the frequency responses can be exploited to achieve simultaneous imaging and ablation. However, as shown in FIG. 8, it is contemplated that the frequency responses could overlap. And thus, imaging frames may be interleaved with ablation beams.” (¶ [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the ultrasound therapy element separately from the ultrasound imaging element so that the ultrasound therapy applied by the ultrasound therapy element does not interfere with the imaging data obtained by the ultrasound therapy element, as taught by Lee; and the ordinarily skilled artisan would have been motivated to make this modification in order to combine the imaging and therapy features into the single ultrasound device.

Kobayashi, modified as discussed above, does not teach that the ultrasound imaging element comprises a capacitive micromachined ultrasonic transducer (CMUT).
Shung teaches CMUTs for ultrasound imaging (pages 221-227).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first ultrasound element in the modified Kobayashi invention to be a CMUT, as taught by Shung; and the ordinarily skilled artisan would have been motivated to make this modification in order to improve axial resolution.

Kobayashi, modified as discussed above, does not teach that the ultrasound therapy element comprises a piezoelectric micromachined ultrasound transducer (PMUT).
Kohler teaches using PMUTs for HIFU ablation (¶ [0006] and [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second ultrasound element in the modified Kobayashi invention to be a PMUT, as taught by Kohler; and the ordinarily skilled artisan would have been motivated to make this modification in order to improve treatment accuracy.

Further, Kobayashi, modified as discussed above, does not teach a treatment component comprising a needle.
Vrba teaches an ultrasound device configured to be positioned within a body lumen of a patient, the ultrasound device comprising: a treatment component comprising a needle (see Fig. 8; ¶ [0251]-[0252]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kobayashi by providing a treatment component comprising a needle, as taught by Vrba; and the ordinarily skilled artisan would have been motivated to make this modification in order to further improve the utility of ultrasound device by allowing for another treatment or therapy option such as needle ablation for localized treatment or therapy.

Regarding claim 2, Kobayashi, modified in view of the teachings of Stigall (as evidenced by Pantages), Lee, Shung, Kohler, and Vrba, teaches the invention of claim 1 as discussed above. Kobayashi further teaches that the ultrasound imaging element (image acquisition unit 105) comprises a single transducer (imaging ultrasound transducer 108); further that the ultrasound therapy element (first ultrasonic generator 1043) comprises5 a single transducer (first ultrasonic transducer 1063).

Regarding claim 10, Kobayashi, modified in view of the teachings of Stigall (as evidenced by Pantages), Lee, Shung, Kohler, and Vrba, teaches the invention of claim 1 as discussed above. Kobayashi further teaches that the ultrasound imaging element and the ultrasound therapy element are adjacent to one another (see Fig. 7).

Regarding claim 11, Kobayashi, modified in view of the teachings of Stigall (as evidenced by Pantages), Lee, Shung, Kohler, and Vrba, teaches the invention of claim 1 as discussed above. Kobayashi, modified as discussed above, further teaches a fluid that fills the inner lumen of the sheath surrounding the drive cable (“the sheath 102 can be internally filled with a medium having acoustic transmission characteristics from the proximal end side”, ¶ [0043]; the ordinarily skilled artisan would have understood that the medium is a liquid/gel, which reads on a fluid, because a solid would interfere with rotation of the drive cable and a gas would interfere with acoustic transmission characteristics) but does not teach that the hub comprises a port to receive said fluid.
However, Stigall teaches that the hub comprises a port to receive the fluid (“The hub 118 includes a luer lock flush port 120 through which saline is injected to flush out the air and fill the inner lumen of the sheath with an ultrasound-compatible fluid at the time of use of the catheter. The saline or other similar flush is typically required since air does not readily conduct ultrasound. Saline also provides a biocompatible lubricant for the rotating driveshaft.” ¶ [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention by providing the hub with a port to receive a fluid that fills the inner lumen of the sheath surrounding the drive cable, as taught by Stigall; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide the fluid with access/entry into the lumen for purposes of providing the drive cable with lubrication (to aid in rotation of the drive cable) and flushing air out of the lumen (for acoustic impedance matching).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stigall (as evidenced by Pantages), Lee, Shung, Kohler, and Vrba as applied to claim 1 above, and further in view of Jenson et al., US 2014/0276050 A1 (hereinafter “Jenson”).
Regarding claim 7, Kobayashi modified by the teachings of Stigall (as evidenced by Pantages), Lee, Shung, Kohler, and Vrba, teaches the invention of claim 1 as discussed above; but does not teach a center frequency of the ultrasound imaging element is between 10 MHz and 70 MHz; or that a center frequency of the ultrasound therapy element is between 20 kHz and 5 MHz.
It is noted that the claims do not specify whether the “center frequency” of the ultrasound imaging/therapy elements refer to a frequency response of the transducer (e.g., a peak resonance frequency) or otherwise refers to frequency at which the ultrasound elements are driven (i.e., transmission frequency). Therefore, the broadest reasonable interpretation of “center frequency” is broad enough to encompass both (i.e., the logical disjunction/logical “OR” of the former and the latter).
Jenson teaches a computer (control unit 18, Fig. 18) in communication with an ultrasound imaging element (115, Fig. 2; “second array 115 of ultrasound transducers including one or more transducers 114a, 114b, 114c, 114d (collectively 114)” ¶ [0028]) and an ultrasound therapy element (110, Fig. 2; “first array 110 of ultrasound transducers including one or more transducers 112a, 112b, 112c, 112d (collectively 112)” ¶ [0028]) (“While not explicitly shown, the transducers 112, 114 may be connected to a control unit (such as control unit 18 in FIG. 1) by electrical conductor(s)” ¶ [0034]), wherein the computer is operable to transmit a plurality of control signals such that the ultrasound imaging and therapy elements emit ultrasound energy (“The electrical conductor(s) may provide electricity to the transducers 112, 114 which may then be converted into acoustic energy” ¶ [0034]) at a plurality of different frequencies (“Alternatively, it is contemplated that the transducers 112, 114 may be tuned for a frequency of approximately 5-10 MHz for ablation, but operated briefly (e.g. for a few microseconds) at an imaging frequency (approximately 20-40 MHz). These are just examples.” ¶ [0035]).
MPEP 2144.05 recites: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). […] Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. […] In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.)”
In this case the claimed center frequency range of the ultrasound imaging element (i.e., between 10 MHz and 70 MHz) overlaps disclosed imaging frequency range of 20-40 MHz; further, the claimed center frequency range of the ultrasound therapy element (i.e., between 20 kHz and 5 MHz) overlaps or at least abuts with the disclose therapy range of 5-10 MHz .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention such that the center frequency of the ultrasound imaging element be between 10 MHz and 70 MHz and the center frequency of the ultrasound therapy element be between 1 kHz and 5 MHz, because they overlap or abut the disclosed ranges as discussed above; the ordinarily skilled artisan would have been motivated to make this modification because the ordinarily skilled artisan would have recognized that such frequencies are appropriate for imaging and therapy respectively in view of the teachings of Jenson.

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stigall (as evidenced by Pantages), and Hoseit et al., US 2014/0180034 A1 (hereinafter “Hoseit”).
Regarding claims 15 and 17-19: It is initially noted that claim 15 is rejected under §112(b) for indefiniteness. In accordance with compact prosecution practice (see MPEP 2173.06) the catheter and sheath are being interpreted as the same element; therefore, the catheter is not disposed around the sheath because the sheath is (part of) the catheter.
Kobayashi teaches an ultrasound method for imaging and treating a patient with a device (1003, Fig. 7; see above regarding claim 1) comprising a catheter/sheath (102, Fig. 7; see above regarding claim 1) having an elongate body extending into a body lumen of the patient (renal artery, Figs. 1 and 2; see above regarding claim 1) and a rotatable, flexible elongate drive shaft disposed within the catheter/sheath (103 disposed within 102, Fig. 7; see above regarding claim 1), the method comprising:
while the device is inserted into the body lumen of the patient, applying a torque to the drive shaft to thereby permit the drive shaft to rotate within a rotational interface of the hub (pivoting motor 1123, Fig. 8, which can read on a rotational interface, applies a torque to the first torque transmission body 103 thereby rotating the first torque transmission body 103, ¶ [0088]; in view of the discussion below regarding applying ultrasound therapy while the drive shaft rotates, it is understood that the aforementioned torque is applied to the drive shaft while the device is inserted into the body lumen of the patient);
obtaining imaging data representative of body lumen of a patient using a first ultrasound element (image acquisition unit 105, Fig. 7, ¶ [0051]; “The image acquisition unit 105 has a single unit of an imaging ultrasonic transducer 108” ¶ [0052]; “The imaging ultrasonic transducer 108 can be arranged so as to be capable of radiating the ultrasonic waves in a direction perpendicular to the longitudinal direction of the first torque transmission body 103, or in a direction which is tilted from the perpendicular direction to the proximal end side by a predetermined angle. The imaging ultrasonic waves (IUS) suitable for acquisition of an image can be generated from the imaging ultrasonic transducer 108. In addition, the imaging ultrasonic transducer 108 can generate a pixel signal corresponding to the reflection waves of the imaging ultrasonic waves (IUS).” ¶ [0053]) disposed at a distal portion of the drive shaft (“The image acquisition unit 105 is disposed on the distal end side further than the first ultrasonic generator 104 of the first torque transmission body 103.” ¶ [0051]); and
applying an ultrasound therapy using a second ultrasound element (the first ultrasonic generator 1043 comprises first ultrasound transducer 1063 which has a bent shape, Fig. 7, ¶ [0085]-[0086]) disposed at the distal portion of the drive shaft (see Fig. 7 which illustrates that the first ultrasonic generator 1043 is disposed at the distal portion of the first torque transmission body 103) while the drive shaft rotates relative to the catheter/sheath (the first torque transmission body is rotated during application of the ultrasound therapy in order to focus the ultrasound therapy without the use of a focusing lens, Fig. 9, ¶ [0088]-[0094]); and

Kobayashi, however, does not teach or reasonably suggest the following limitations:
Kobayashi does not teach a flexible elongate drive cable per se; rather, Kobayashi teaches a flexible elongate drive shaft as discussed above.
Regarding the limitation of “a rotatable, flexible and elongate drive cable […] coupled to the sheath via a hub”, while the transmission body drive unit 1113 of Kobayashi appears to be coupled to both the sheath 102 and the first torque transmission body 103, it is unclear whether the first torque transmission body 103 is coupled to the sheath 102, let alone via the transmission body drive unit 1113.
Further, Kobayashi does not teach or reasonably suggest obtaining the imaging data of the body lumen while the drive cable rotates relative to the catheter/sheath.

On the other hand, Stigall teaches an ultrasound method for imaging a patient with a device (IVUS and pressure sensing catheter 102, Fig. 2) comprising a sheath (outer catheter/sheath assembly 112, Fig. 2) having an elongate body extending into a body lumen of the patient implied from intravascular ultrasound, IVUS  and a rotatable, flexible and elongate drive cable (flexible driveshaft 1326 of imaging core 110, see Figs. 2 and 3) disposed within the sheath (see Figs. 2 and 3 which illustrate 110/132 disposed within the inner lumen of sheath 112) and coupled to the sheath via a hub (hub 118, Fig. 2; “The catheter/sheath assembly 112 includes a hub 118 that supports the rotational interface and provides a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly”, ¶ [0043] implies that the elongate drive cable is coupled to the sheath via the hub), the method comprising:
while the device is inserted into the body lumen of a patient, applying a torque to the drive cable (implied from rotating the drive cable during imaging, ¶ [0005]) to thereby permit the drive cable to rotate  within a rotational interface of the hub (rotational interface 114, Fig. 2; “catheter/sheath assembly 112 includes a hub 118 that supports the rotational interface and provides a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly”, ¶ [0043]);
obtaining imaging data representative of the body lumen of the patient using a first ultrasound element (142, Fig. 3) disposed at a distal portion of the drive cable while the drive cable rotates relative to the sheath (“As the driveshaft rotates (typically at 30 revolutions per second), the transducer is periodically excited with a high voltage pulse to emit a short burst of ultrasound. The same transducer then listens for the returning echoes reflected from various tissue structures, and the IVUS imaging system assembles a two dimensional display of the vessel cross-section from a sequence of several hundred of these ultrasound pulse/echo acquisition sequences occurring during a single revolution of the transducer.” ¶ [0005]).

The ordinarily skilled artisan would have recognized, in view of the evidence of Pantages7, that a drive shaft embodied as a drive cable, as taught by Stigall, would allow for the rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath due to the high torsional stiffness and low bending stiffness of the drive cable.
Further, the ordinarily skilled artisan would have recognized that the hub coupling the drive cable to the sheath, as taught by Stigall, would allow for a fluid seal between the rotating and non-rotating elements (¶ [0043]) –in this case, between the drive cable and the sheath.
Further, the ordinarily skilled artisan would have recognized that obtaining imaging data of the body lumen while the drive cable rotates relative to the sheath would allow for acquiring a 2D image surrounding the catheter (i.e., an axial plane perpendicular to the longitudinal axis of the catheter) to be acquired.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi by:
modifying the drive shaft to be a drive cable, as taught by Stigall;
modifying the hub to couple the drive cable to the sheath, as taught by Stigall; and
obtaining the imaging data while the drive cable rotates relative to the sheath, as taught by Stigall; and
the ordinarily skilled artisan would have been motivated to make these modifications in order to facilitate or allow for rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath, provide a fluid seal between the drive cable and the sheath, and acquire a 2D image surrounding the catheter.

Kobayashi does not teach applying a non-ultrasound treatment component comprising an aspiration device disposed at the distal portion of the catheter/sheath (claim 15), and treating the body lumen using a treatment device (claim 17), wherein the treating comprises introducing a pharmacological agent (claim 18), and further obtaining further imaging data body the body lumen using a first ultrasound element to evaluate the efficacy of treating the body lumen (claim 19).
Hoseit teaches applying a non-ultrasound treatment component comprising an aspiration device disposed at the distal portion of the catheter/sheath and treating a body lumen using a treatment device, wherein the treating comprises introducing a pharmacological agent, and obtaining further imaging data body the body lumen using a first ultrasound element to evaluate the efficacy of treating the body lumen (aspiration via aspiration port 127 and delivering a drug/therapeutic agent such as a thrombolytic agent via drug delivery port 125, and evaluate and reevaluate the tissue before and after treatement via imaging such as IVUS; see Fig. 1A-1B and 3A-3B ¶ [0007], [0009]-[0011], [0014], [0048], and [0065]-[0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention further modify the invention of Kobayashi by applying a non-ultrasound treatment component comprising an aspiration device disposed at the distal portion of the catheter/sheath and treating the body lumen using a treatment device, wherein the treating comprises introducing a pharmacological agent within the body lumen, and obtaining further imaging data body the body lumen using a first ultrasound element to evaluate the efficacy of treating the body lumen, as taught by Hoseit; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide additional treatment to the body lumen such as a drug therapeutic agent and/or to flush or aspirate the body lumen and further to ensure and/or confirm success of the treatment.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stigall (as evidenced by Pantages) and Hoseit as applied to claims 15 and 17 above, and further in view of Lee.
Regarding claim 16, Kobayashi modified by the teachings of Stigall (as evidenced by Pantages) and Hoseit teaches the invention of claim 15 as discussed above. Kobayashi (modified as discussed above) further discloses evaluating the body lumen based on obtained imaging data (an evaluation, by the surgeon, of the renal artery and sympathetic nerve thereof based on obtained imaging data is implied from: “Based on the acquired image, the surgeon can determine a sympathetic nerve (SN) to be cauterized, and can adjust a position of the blood vessel insertion-type treatment device 100 so that cauterizing ultrasonic waves are radiated to the determined sympathetic nerve (SN) (refer to the reference sign CUS in FIG. 2)” ¶ [0041]; it is understood that the surgeon evaluates the image of the renal artery to identify a sympathetic nerve thereof to cauterize including its location, and navigate/guide the treatment device relative to the location of the identified sympathetic nerve to position the treatment device for cauterization of the identified sympathetic nerve of the renal artery) and determining a parameter for the ultrasound therapy based on the evaluating (identifying a sympathetic nerve to cauterize as discussed above).
However, Kobayashi does not disclose that this is necessarily performed at a computer.
Lee in the same field of endeavor (intravascular ultrasound imaging and therapy) teaches a computer (collectively, 18, 14, and 26, Fig. 1) in communication with a first ultrasound element (78/82, Figs. 6 and 9) and a second ultrasound element (76/80, Figs. 6 and 9) (communication between the computer and the ultrasound elements is implied from: “The system 10 may also include a medical imaging system 18 that is in operative association with the imaging and therapy catheter 14 and configured to define a therapy pathway to facilitate delivering therapy to the one or more regions of interest. The imaging system 10 may be configured to define the therapy pathway in response to user input or automatically define the therapy pathway as will be described in greater detail with reference to FIG. 5. Accordingly, in one embodiment, the medical imaging system 18 may be configured to provide control signals to the imaging and therapy catheter 14 to excite the therapy component of the imaging and therapy transducer and deliver therapy to the one or more regions of interest. In addition, the medical imaging system 18 may be configured to acquire image data representative of the anatomical region of the patient 12 via the imaging and therapy catheter 14. Medical imaging system 18 further includes a system controller 23 that controls operation of the system, and its components.” ¶ [0040]).
Lee further teaches evaluating, at the computer, an anatomical region based on obtained imaging data (66, Fig. 5; “at step 66, one or more regions of interest requiring therapy may be identified on the displayed image. In certain embodiments, the user may visually identify the one or more regions of interest using the displayed image” ¶ [0052]; “It should be noted that although the embodiments illustrated are described in the context of a user-defined therapy pathway, where the user manually delineates the therapy pathway, an automatically defined therapy pathway is also contemplated. The imaging and therapy system 10 (see FIG. 1) may be configured to provide a system-generated proposed therapy pathway based on selected characteristics of the image data. Accordingly, the system 10 may be configured to automatically identify one or more regions in the imaged volume requiring therapy based on the selected characteristics. […] The selected characteristics may include mechanical properties of tissues, such as, but not limited to, density, brightness, or tissue stiffness, or may include blood flow properties in the tissue, such as blood velocity, perfusion, or doppler power, or any combinations thereof which may be indicative or representative of certain diseases or anatomy that would respond to therapy.” ¶ [0054]).
Lee further teaches determining, at the computer a parameter for the ultrasound therapy based on the evaluating (“Subsequently, the system 10 may also automatically propose a therapy pathway based on locations of the identified one or more regions requiring therapy.” ¶ [0054]).
The ordinarily skilled artisan would have recognized that by automating the evaluation and the therapy determining by using a computer in communication with the first and second ultrasound elements, inter-user variability and intra-user variability can be reduced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention such that evaluation and the therapy determination are automated by a computer in communication with the first and second ultrasound elements, as taught by Lee; and the ordinarily skilled artisan would have been motivated to make this modification to reduce inter-user variability and intra-user variability.

Regarding claim 21, Kobayashi modified by the teachings of Stigall (as evidenced by Pantages) and Hoseit teaches the invention of claim 15.
The modified Kobayashi teaches that the ultrasound therapy and the obtaining the imaging data occur as the drive cable rotates relative to the sheath (see discussion above regarding claim 1); but does not teach that they occur simultaneously per se.
Lee teaches therapy and obtaining imaging data simultaneously (¶ [0069], Fig. 7).
It would have been obvious to one having ordinary skill in the art to further modify the modified Kobayashi invention such that the ultrasound therapy and the obtaining the imaging data occur simultaneously, as taught by Lee; and the ordinarily skilled artisan would have been motivated to make this modification in order to monitor the progression of the therapy in real-time.

Claim 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stigall (as evidenced by Pantages), Jenson, and Hoseit.
Regarding claim 22, it is initially noted that claim 22 is rejected under §112(b) for indefiniteness. In accordance with compact prosecution practice (see MPEP 2173.06) the catheter and sheath are being interpreted as the same element; therefore, the catheter is not disposed around the sheath because the sheath is (part of) the catheter.
Kobayashi teaches an ultrasound system comprising:
an ultrasound device (“blood vessel insertion-type treatment device 100”, Fig. 3; 1003, Fig. 7) configured to be positioned within a body lumen of a patient (see Figs. 1 and 2 which illustrate insertion of the device 100 inside the renal artery, RA; the ordinarily skilled artisan would have understood that device 1003 of Fig. 7 is similarly configured to be positioned within the renal artery), the ultrasound device comprising:
a flexible elongate catheter/sheath (sheath 102, Figs. 3 and 7; “sheath 102 is formed in a tubular shape by a member having […] flexibility” ¶ [0043]) configured to be positioned within the body lumen (implied since device 100, which includes sheath 102 as shown in Fig. 3, are shown in Figs. 1 and 2 as being positioned within the renal artery, RA, as discussed above; the ordinarily skilled artisan would have understood the same for device 1003);
a rotatable, flexible elongate drive shaft (first torque transmission body 103, Figs. 3 and 7, ¶ [0042]; “first torque transmission body 103 can be formed of a flexible member so as to extend from the proximal end to the distal end of the sheath 102” ¶ [0044]) disposed within an inner lumen of the catheter/sheath (see Figs. 3 and 7 which illustrate the first torque transmission body 103 disposed within the lumen of the sheath 102);
a hub (transmission body drive unit 1113, Fig. 8, ¶ [0087]) comprising a rotational interface (rotational interface 114, Fig. 2) allows the drive shaft to be rotatable relative to the catheter/sheath (“pivoting motor 1123 can supply a torque which pivotally rotates the first torque transmission body 103 in the longitudinal direction” ¶ [0088]);
a first ultrasound element (image acquisition unit 105, Figs. 3 and 7, ¶ [0051]; “The image acquisition unit 105 has a single unit of an imaging ultrasonic transducer 108” ¶ [0052]) disposed at the distal portion of the drive shaft (“The image acquisition unit 105 is disposed on the distal end side further than the first ultrasonic generator 104 of the first torque transmission body 103.” ¶ [0051]) and configured to obtain imaging data of the body lumen  (“The imaging ultrasonic transducer 108 can be arranged so as to be capable of radiating the ultrasonic waves in a direction perpendicular to the longitudinal direction of the first torque transmission body 103, or in a direction which is tilted from the perpendicular direction to the proximal end side by a predetermined angle. The imaging ultrasonic waves (IUS) suitable for acquisition of an image can be generated from the imaging ultrasonic transducer 108. In addition, the imaging ultrasonic transducer 108 can generate a pixel signal corresponding to the reflection waves of the imaging ultrasonic waves (IUS).” ¶ [0053]);
a second ultrasound element (first ultrasonic generator 104 which comprises first ultrasonic transducer 106, Fig. 3, ¶ [0042]; first ultrasonic generator 1043, Fig. 7) disposed at the distal portion of the drive shaft  (“The first ultrasonic generator 104 is disposed near the distal end of the first torque transmission body 103.” ¶ [0046]; the first ultrasonic generator 1043 is shown as similarly disposed, Fig. 7) and configured to apply an ultrasound therapy to the body lumen (“The first ultrasonic transducer 106 can be arranged so as to be capable of radiating the ultrasonic waves in a direction perpendicular to the longitudinal direction of the first torque transmission body 103, or in a direction which is tilted from the perpendicular direction to the distal end side by a predetermined angle. The first ultrasonic transducer 106 radiates cauterizing ultrasonic waves CUS having a frequency suitable for cauterization.” ¶ [0047]) while the drive shaft rotates relative to the catheter/sheath (in the alternate embodiment of Fig. 7, the first ultrasonic generator 1043 comprises first ultrasound transducer 1063 which has a bent shape, Fig. 7, ¶ [0085]-[0086]; the first torque transmission body is rotated during application of the ultrasound therapy in order to focus the ultrasound therapy without the use of a focusing lens, Fig. 9, ¶ [0088]-[0094]); and
a computer  (¶ [0049], [0055], [0056], the cauterization control unit and the imaging control unit collectively read on a computer) in communication with the first and second ultrasound elements, wherein the computer is operable to transmit a plurality of control signals such that the first and second ultrasound elements emit ultrasound energy.

Kobayashi, however, does not teach or reasonably suggest the following limitations:
Kobayashi does not teach a flexible elongate drive cable per se; rather, Kobayashi teaches a flexible elongate drive shaft as discussed above.
Regarding the limitation of the hub coupling the drive cable to the sheath, while the transmission body drive unit 1113 of Kobayashi appears to be coupled to both the sheath 102 and the first torque transmission body 103, it is unclear whether the transmission body drive unit 1113 couples the first torque transmission body 103 to the sheath 102 (i.e., it is unclear whether the first torque transmission body 103 is coupled to the sheath 102).
Further, Kobayashi does not teach or reasonably suggest that the ultrasound imaging element is configured to obtain imaging data of the body lumen while the drive cable rotates relative to the sheath.

On the other hand, Stigall teaches an ultrasound device (IVUS and pressure sensing catheter 102, Fig. 2) configured to be positioned within a body lumen of a patient (implied from intravascular ultrasound, IVUS), the ultrasound device comprising:
a flexible elongate sheath (outer catheter/sheath assembly 112, Fig. 2) configured to be positioned within the body lumen of the patient (implied from IVUS);
a flexible elongate drive cable (flexible driveshaft 1328 of imaging core 110, see Figs. 2 and 3) comprising a proximal portion (the portion of 110/132 toward the hub 118, Fig. 2) and a distal portion (the portion of 110/132 toward the transducer housing 116, Fig. 2), wherein the drive cable is disposed within the inner lumen of the sheath (see Figs. 2 and 3 which illustrate 110/132 disposed within the inner lumen of sheath 112);
a hub (hub 118, Fig. 2) coupling the drive cable to the sheath (implied from “a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly” ¶ [0043]), wherein the hub comprises a rotational interface (rotational interface 114, Fig. 2) to permit the drive cable to rotate relative to the sheath (“catheter/sheath assembly 112 includes a hub 118 that supports the rotational interface and provides a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly”, ¶ [0043]); and
an ultrasound imaging element (142, Fig. 3) disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while the drive cable rotates relative to the shaft (“As the driveshaft rotates (typically at 30 revolutions per second), the transducer is periodically excited with a high voltage pulse to emit a short burst of ultrasound. The same transducer then listens for the returning echoes reflected from various tissue structures, and the IVUS imaging system assembles a two dimensional display of the vessel cross-section from a sequence of several hundred of these ultrasound pulse/echo acquisition sequences occurring during a single revolution of the transducer.” ¶ [0005]).

The ordinarily skilled artisan would have recognized, in view of the evidence of Pantages9, that a drive shaft embodied as a drive cable, as taught by Stigall, would allow for the rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath due to the high torsional stiffness and low bending stiffness of the drive cable.
Further, the ordinarily skilled artisan would have recognized that the hub coupling the drive cable to the sheath, as taught by Stigall, would allow for a fluid seal between the rotating and non-rotating elements (¶ [0043]) –in this case, between the drive cable and the sheath.
Further, the ordinarily skilled artisan would have recognized that obtaining imaging data of the body lumen while the drive cable rotates relative to the sheath would allow for acquiring a 2D image surrounding the catheter (i.e., an axial plane perpendicular to the longitudinal axis of the catheter) to be acquired.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi by:
modifying the drive shaft to be a drive cable, as taught by Stigall;
modifying the hub to couple the drive cable to the sheath, as taught by Stigall; and
configuring the ultrasound imaging element to obtain imaging data of the body lumen while the drive cable rotates relative to the sheath, as taught by Stigall; and
the ordinarily skilled artisan would have been motivated to make these modifications in order to facilitate or allow for rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath, provide a fluid seal between the drive cable and the sheath, and acquire a 2D image surrounding the catheter.

In making the above modification it follows that the computer is operable to transmit the plurality of control signals such that the first and second ultrasound elements emit ultrasound energy as the drive cable rotates relative to the sheath because the obvious combination/modification provides for imaging and therapy while the drive cable rotates relative to the sheath as discussed above, and transmission of the plurality of control signals such that the first and second ultrasound elements emit ultrasound energy is required for/inherent of ultrasound imaging and therapy.

However, the modified Kobayashi invention still does not teach that the computer is operable to transmit the plurality of control signals such that the first and second ultrasound elements emit ultrasound energy at a plurality of different frequencies.
Jenson teaches a computer (control unit 18, Fig. 18) in communication with a first ultrasound element (115, Fig. 2; “second array 115 of ultrasound transducers including one or more transducers 114a, 114b, 114c, 114d (collectively 114)” ¶ [0028]) and a second ultrasound element (110, Fig. 2; “first array 110 of ultrasound transducers including one or more transducers 112a, 112b, 112c, 112d (collectively 112)” ¶ [0028]) (“While not explicitly shown, the transducers 112, 114 may be connected to a control unit (such as control unit 18 in FIG. 1) by electrical conductor(s)” ¶ [0034]), wherein the computer is operable to transmit a plurality of control signals such that the first and second ultrasound elements emit ultrasound energy (“The electrical conductor(s) may provide electricity to the transducers 112, 114 which may then be converted into acoustic energy” ¶ [0034]) at a plurality of different frequencies (“Alternatively, it is contemplated that the transducers 112, 114 may be tuned for a frequency of approximately 5-10 MHz for ablation, but operated briefly (e.g. for a few microseconds) at an imaging frequency (approximately 20-40 MHz). These are just examples.” ¶ [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention such that the computer is operable to transmit the plurality of control signals such that the first and second ultrasound elements emit ultrasound energy at a plurality of different frequencies, as taught by Jenson, in order to apply frequencies that are appropriate for imaging and therapy respectively (e.g., 20 MHz and 5 MHz).

Further, Kobayashi does not teach a treatment component comprising a targeted drug delivery device sed at the distal portion of the catheter/sheath and configured to deliver a non-ultrasound therapy in the body lumen.
Hoseit teaches a treatment component comprising a targeted drug delivery device sed at the distal portion of the catheter/sheath and configured to deliver a non-ultrasound therapy in the body lumen (delivering a drug/therapeutic agent such as a thrombolytic agent via drug delivery port 125; see Fig. 1A-1B ¶ [0007], [0009]-[0011], [0014], [0048], and [0065]-[0067])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kobayashi by providing a treatment component comprising a targeted drug delivery device sed at the distal portion of the catheter/sheath and configured to deliver a non-ultrasound therapy in the body lumen, as taught by Hoseit; and the ordinarily skilled artisan would have been motivated to make this modification in order to improve the utility of the system by providing a means to provide another treatment/therapy such as targeted delivery of a drug.

Regarding claim 23, Kobayashi modified by the teachings of Stigall (as evidenced by Patages), Jenson, and Hoseit teaches the invention of claim 22 as discussed above. The modified Kobayashi further teaches a motor (pivoting motor 1123, Fig. 8)  coupled to the drive cabled (modified from a drive shaft to be a drive cable as discussed above regarding claim 1) and configured to rotate the drive cable relative to the sheath. to permit the drive shaft to rotate relative to the sheath (“pivoting motor 1123 can supply a torque which pivotally rotates the first torque transmission body 103 in the longitudinal direction” ¶ [0088]).

Regarding claim 25, Kobayashi modified by the teachings of Stigall (as evidenced by Pantages), Jenson, and Hoseit teaches the invention of claim 22 as discussed above; but does not teach that the hub comprises a port to receive a fluid that fills the inner lumen of the sheath surrounding the drive cable, wherein the fluid transmits ultrasonic waves and lubricates the rotation of the drive cable relative to the sheath.
However Stigall teaches the hub (118) comprises a port (120) to receive a fluid that fills the inner lumen of the sheath surrounding the drive cable, wherein the fluid transmits ultrasonic waves and lubricates the rotation of the drive cable relative to the sheath (“The hub 118 includes a luer lock flush port 120 through which saline is injected to flush out the air and fill the inner lumen of the sheath with an ultrasound-compatible fluid at the time of use of the catheter. The saline or other similar flush is typically required since air does not readily conduct ultrasound. Saline also provides a biocompatible lubricant for the rotating driveshaft.” ¶ [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention such that the hub comprises a port to receive a fluid that fills the inner lumen of the sheath surrounding the drive cable, wherein the fluid transmits ultrasonic waves and lubricates the rotation of the drive cable relative to the sheath; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide the fluid with access/entry into the lumen for purposes of providing the drive cable with lubrication (to aid in rotation of the drive cable) and flushing air out of the lumen (for acoustic impedance matching).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stigall (as evidenced by Pantages), Jenson, and Hoseit as applied to claim 22 above, and further in view of Lee.
Regarding claim 24, Kobayashi modified by the teachings of Stigall (as evidenced by Pantages), Jenson, and Hoseit teaches the invention of claim 22 as discussed above. The modified Kobayashi teaches that the ultrasound therapy and the obtaining the imaging data occur as the drive cable rotates relative to the sheath (see discussion above regarding claims 1 and 22); but does not teach that they occur simultaneously per se.
Lee teaches therapy and obtaining imaging data simultaneously (¶ [0069], Fig. 7).
It would have been obvious to one having ordinary skill in the art to further modify the modified Kobayashi invention such that the ultrasound therapy and the obtaining the imaging data occur simultaneously, as taught by Lee; and the ordinarily skilled artisan would have been motivated to make this modification in order to monitor the progression of the therapy in real-time.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not entirely persuasive.
Applicant argues by way of amendment that the rejection under §112(a) should be withdrawn. While the amendment appears to resolve the particular §112(a) issue identified in the previous Office Action, the amendment also introduces new §112(a) issues as well as new §112(b) issues (see rejections above).
Applicant argues by way of amendment that the prior art does not teach the newly added limitations of independent claims 1, 15, and 22 respectively; i.e., a treatment component comprising a needle (claim 1), applying a non-ultrasound therapy using a treatment component comprising an aspiration device disposed at the distal portion of the catheter/sheath (claim 15), and a treatment component comprising a targeted drug delivery device disposed at the distal portion of the catheter and configured to delivery a non-ultrasound therapy in the body lumen (claim 22).
In view of the amendments to the claims, new grounds of rejection are presented above which further rely on the Vrba and Hoseit references for teaching the aforementioned limitations as discussed above in the rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2019/0053782 A1
        2 US 2019/0053782 A1
        3 The ordinarily skilled artisan would have understood the flexible driveshaft 132 to read on a drive cable because “the flexible driveshaft 132 of the imaging core 110 is composed of two or more layers of counter wound stainless steel wires” (¶ [0045]).
        4 Pantages teaches that a drive cable has high torsional stiffness but low bending stiffness (¶ [0047]).
        5 It is noted that the term “comprise”/“comprises” is interpreted to be inclusive or open-ended and does 
        not exclude additional, unrecited elements (see MPEP 2111.03). Therefore the claim as currently presented does not preclude embodiments where there second ultrasound element is made up of more than one single transducer such as multiple single transducers.
        6 The ordinarily skilled artisan would have understood the flexible driveshaft 132 to read on a drive cable because “the flexible driveshaft 132 of the imaging core 110 is composed of two or more layers of counter wound stainless steel wires” (¶ [0045]).
        7 Pantages teaches that a drive cable has high torsional stiffness but low bending stiffness (¶ [0047].)
        8 The ordinarily skilled artisan would have understood the flexible driveshaft 132 to read on a drive cable because “the flexible driveshaft 132 of the imaging core 110 is composed of two or more layers of counter wound stainless steel wires” (¶ [0045]).
        9 Pantages teaches that a drive cable has high torsional stiffness but low bending stiffness (¶ [0047]).